STANDARD SUBLEASE AGREEMENT 1. Parties. This Sublease, dated, for reference purposes only, November 1, 2006 is made by and between Delta Motors, LLC (herein called "Sublessor") and T3 Motion, Inc. (herein called "Sublessee"). 2. Premises. Sublessor hereby subleases to Sublessee and Sublessee hereby subleases from Sublessor for the term, at the rental, and upon all of the conditions set forth herein, that certain real property situated in the County of Orange, State of California, commonly known as 2975 Airway Avenue, Costa Mesa, CA and described as 2975 Airway Avenue. Said real property, including the land and all improvements thereon, is hereinafter called the "Premises". 3. Term. 3.1 Term. The term of this Sublease shall be for 3 years, commencing on November 1, 2006, unless sooner terminated pursuant to any provision hereof. 3.2 Delay in Commencement. Notwithstanding said commencement date, if for any reason Sublessor cannot deliver possession of the Premises to Sublessee on said date.
